As filed with the Securities and Exchange Commission on August 30, 2010 File Nos. and 333-46479 and 811-08659 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 14 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 16 (Check appropriate box or boxes) THE HENSSLER FUNDS, INC. 3735 Cherokee Street Kennesaw, Georgia 30144 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (800) 936-3863 Gene W. Henssler, Ph.D., 3735 Cherokee Street, Kennesaw, Georgia 30144 (Name and Address of Agent for Service) With copy to: Reinaldo Pascual, Esq., Paul, Hastings, Janofsky & Walker LLP,600 Peachtree Street, N.E., Suite 2400, Atlanta, GA 30308 It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a) on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment The Henssler Equity Fund Lighting the Way [HEQFX] PROSPECTUS AUGUST 30, 2010 THE HENSSLER EQUITY FUND 3 KENNESAW, GA 30144 1-800-936-3863 WWW.HENSSLER.COM The Henssler Equity Fund (“The Fund”) is a portfolio of The Henssler Funds, Inc.This Prospectus includes important information about The Fund that you should know before investing.You should read the Prospectus and keep it for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. THE HENSSLER FUNDS, INC. The Henssler Equity Fund [HEQFX] 3735 Cherokee Street Kennesaw, Georgia 30144 1-800-936-3863 www.henssler.com PROSPECTUS August 30, 2010 TABLE OF CONTENTS Summary Section 2 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Information 7 Management of The Fund 9 Shareholder Information 10 Dividends, Distributions and Tax Matters 15 Index Description 16 Financial Highlights 16 Privacy Notice PN-1 For More Information Back Cover The Henssler Equity Fund (“The Fund”) is a portfolio of The Henssler Funds, Inc.This Prospectus includes important information about The Fund that you should know before investing.You should read the Prospectus and keep it for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. SUMMARY SECTION The Henssler Equity Fund (“The Fund”) INVESTMENT OBJECTIVE/GOAL The Fund’s investment objective is to seek growth of capital. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of The Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.20% Distribution and Service (Rule 12b-1) Fees None Acquired Fund Fees and Expenses 0.01% Other Expenses 0.08% Total Annual Fund Operating Expenses (1) 1.29% 1 “Total Fund Operating Expenses” do not correlate to the ratio of expenses to average net assets provided in the Financial Highlights table, due to The Fund’s Acquired Fund Fees and Expenses amounting to more than 0.005%. The Financial Highlights table reflects the Operating Expenses of The Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in The Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in The Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that The Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $ 131 $ 409 $ 707 $ 1,555 Page 2 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the example, affect The Fund’s performance.During the most recent fiscal year, The Fund’s portfolio turnover rate was 15% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES OF THE FUND The Fund seeks to achieve its objective by investing substantially all of its assets in securities listed on a national securities exchange or quoted in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) National Market System. To meet its investment objective, The Fund will employ an investment strategy that emphasizes long-term capital appreciation and safety of principal.Under normal circumstances, The Fund invests more than 90% of its assets in common stocks of companies identified by The Fund’s investment adviser, Henssler Asset Management, LLC (the “Adviser”), based on the characteristics below.The Fund may invest in companies of any size, and The Fund typically holds its common stock investments until the fundamentals of the issuer change or other opportunities present themselves.In addition, The Fund may invest up to 20% of its assets in equity securities that are issued by foreign issuers and are traded in the United States and in American Depositary Receipts of foreign companies.When selecting common stocks for The Fund, the Adviser seeks companies that exhibit the following characteristics: · undervalued assets; · strong balance sheet characteristics and financial foundations; · high earnings expectations; and · quality management and potential for future growth. Factors deemed important by the Adviser in selecting securities of such companies include, but are not limited to: · price; · price history; and · price-to-earnings ratio. The Fund believes that its focus on the fundamentals of the businesses it invests in results in the purchase of above-average, high-quality securities with strong growth potential. PRINCIPAL RISKS OF INVESTING IN THE FUND Investors in The Fund may lose money.The success of The Fund cannot be guaranteed.There are risks associated with investments in the types of securities in which The Fund invests.These risks include: Market Risk: The value of stocks selected for The Fund’s portfolio or the overall stock market may decline over short or extended periods. Page 3 Business and Economic Risk: Often, a particular industry, or certain companies within that industry, may be affected by circumstances that have little to no impact on other industries, or other companies within that industry. Management Style Risk: The ability of The Fund to meet its investment objective is directly related to the Adviser’s selection of investments for The Fund, particularly in volatile stock markets. Political Risk:The regulation or deregulation of particular industries may materially impact the value of companies within the affected industry. Investments in Small Companies Risk: Although The Fund invests in companies of all sizes, there may be times when The Fund is substantially invested in small companies.Stocks of smaller companies may have more risks than larger companies.In general, they have less experienced management teams, serve smaller markets, and find it more difficult to obtain financing for growth or potential development than larger companies.Due to these and other factors, small companies may be more susceptible to market downturns, and their stock prices may be more volatile. Foreign Securities Risk: Investing in foreign securities involves risks that political and economic events unique to a foreign country or region will affect those markets and their issuers.These events will not necessarily affect the U.S. economy or similar issuers located in the United States.In addition, investments in foreign countries are generally denominated in a foreign currency.As a result, changes in the value of those currencies compared to the U.S. dollar may affect (positively or negatively) the value of The Fund’s investments.These currency movements may happen separately from and in response to events that do not otherwise affect the value of the security in the issuer’s home country. PERFORMANCE The following performance information provides some indication of the risks of investing in The Fund by showing changes in The Fund’s performance from year to year and by showing how The Fund’s average annual returns for 1 year, 5 years and 10 years ended December 31, 2009 compare with those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how The Fund will perform in the future. Updated performance information is available on The Fund website at www.henssler.com/heqfx or by calling The Fund toll-free at 1-800-936-FUND (3863). Page 4 AVERAGE ANNUAL TOTAL RETURNS For the periods ended December 31, 2009: 1 Year 5 Years 10 Years Life of The Fund* Return Before Taxes 23.97% 1.10% 1.92% 3.90% Return After Taxes on Distributions 23.85% 0.52% 1.57% 3.58% Return After Taxes on Distributions and Sale of Fund Shares 15.74% 0.90% 1.60% 3.35% S&P 500 with Dividends (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% (0.95)% 1.78% *From June 10, 1998. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In addition, after-tax returns shown are Page 5 not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. MANAGEMENT Investment Adviser:Henssler Asset Management, LLC Portfolio Managers:The following individuals serve as The Fund’s portfolio managers: Portfolio Managers Years of Service with The Fund Primary Title Gene W. Henssler, Ph.D. 12 Director, President and Co-Portfolio Manager Theodore L. Parrish, CFA 12 Vice-President and Co-Portfolio Manager PURCHASE AND SALE OF FUND SHARES You may purchase or redeem Fund shares on any business day by written request (The Henssler Equity Fund, P.O. Box 8796, Denver, Colorado 80201), by wire transfer, by telephone at 1-800-936-3863, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Regular Accounts $2,000 $200 Traditional IRAs $1,000 $100 Roth IRAs $1,000 $100 Education IRAs $500 $100 Automatic Investment Plan $100 $100 TAX INFORMATION The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase The Fund through a broker-dealer or other financial intermediary (such as a bank), The Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend The Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Page 6 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND PORTFOLIO HOLDINGS INFORMATION PRINCIPAL INVESTMENT STRATEGY The Fund seeks to achieve its objective by investing substantially all of its assets in securities listed on a national securities exchange or quoted in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) National Market System. To meet its investment objective, The Fund will employ an investment strategy that emphasizes long-term capital appreciation and safety of principal.Under normal circumstances, The Fund invests more than 90% of its assets in common stocks of companies identified by the Adviser based on the characteristics below.The Fund may invest in companies of any size, and The Fund typically holds its common stock investments until the fundamentals of the issuer change or other opportunities present themselves.In addition, The Fund may invest up to 20% of its assets in equity securities that are issued by foreign issuers and are traded in the United States and in American Depositary Receipts of foreign companies.When selecting common stocks for The Fund, the Adviser seeks companies that exhibit the following characteristics: · undervalued assets; · strong balance sheet characteristics and financial foundations; · high earnings expectations; and · quality management and potential for future growth. Factors deemed important by the Adviser in selecting securities of such companies include, but are not limited to: · price; · price history; and · price-to-earnings ratio. The Fund believes that its focus on the fundamentals of the businesses it invests in results in the purchase of above-average, high-quality securities with strong growth potential. PRINCIPAL RISKS OF INVESTING IN THE FUND All investments carry risks, and an investment in The Fund is no exception.You could lose money on your investment in The Fund.Accordingly, you should understand the principal risks of investing in The Fund, each of which is described below. Market Risk: Stock prices fluctuate in response to many factors, including changes in interest rates, the activities of individual companies and general market and economic conditions.Regardless of any one company’s particular prospects, a declining stock market may produce a decline in stock prices for all companies.Stock market declines may continue for an indefinite period of time, and investors should understand that from time to time during these temporary or extended bear markets, the value of The Fund may decline. Business and Economic Risk: Often, a particular industry, or certain companies within that industry, may be affected by circumstances that have little to no impact on other industries, or Page 7 other companies within that industry.For example, many industries and companies rely heavily on one type of technology.If this technology becomes outdated, or ceases to be cost-effective, industries and companies that rely on the technology may become unprofitable while companies outside the industry may not be affected at all. Management Style Risk: The ability of The Fund to meet its investment objective is directly related to the Adviser’s selection of investments for The Fund.The Adviser’s judgments about the quality, value, and potential appreciation of stocks of particular companies may prove to be incorrect in the short-term or the long-term, either of which may have an adverse affect on the value of The Fund. Political Risk: The regulation or deregulation of particular industries may materially impact the value of companies within the affected industry.For example, if a particular sector or industry becomes subject to more or less government regulation, some companies in that sector or industry will make a successful transition into the new environment and prosper, while other companies will mismanage the process and do poorly. Investments in Small Companies Risk: Although The Fund invests in companies of all sizes, there may be times when The Fund is substantially invested in small companies.Stocks of smaller companies may have more risks than larger companies.In general, they have less experienced management teams, serve smaller markets, and find it more difficult to obtain financing for growth or potential development than larger companies.Due to these and other factors, small companies may be more susceptible to market downturns, and their stock prices may be more volatile. Foreign Securities Risk: Investing in foreign securities involves risks that political and economic events unique to a foreign country or region will affect those markets and their issuers.These events will not necessarily affect the U.S. economy or similar issuers located in the United States.In addition, investments in foreign countries are generally denominated in a foreign currency.As a result, changes in the value of those currencies compared to the U.S. dollar may affect (positively or negatively) the value of The Fund’s investments.These currency movements may happen separately from and in response to events that do not otherwise affect the value of the security in the issuer’s home country. INFORMATION REGARDING THE FUND’S INVESTMENT OBJECTIVE AND STRATEGY An investment in The Fund cannot be considered a complete investment program.An investor’s needs will depend largely on his or her financial resources and individual investment goals and objectives.Investors who engage in short-term trading and/or other speculative strategies and styles may not find The Fund to be an appropriate investment vehicle. Temporary Defensive Positions:The Fund may, from time to time, take temporary defensive positions that are inconsistent with The Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political or other conditions.When The Fund takes a temporary defensive position, The Fund may not be able to achieve its investment objective. Portfolio Turnover:Portfolio turnover measures the rate at which the securities in a fund’s portfolio change during any given year.Portfolio turnover involves expense to a fund in the form of brokerage commissions and other transaction costs, which may adversely impact the fund’s performance.Additionally, an increase in portfolio turnover may result in an increase or decrease Page 8 in taxable gain or loss attributable to shareholders of a fund.The Adviser manages The Fund for long-term profits, and expects that under normal conditions, portfolio turnover should be less than 100%.However, the rate of portfolio turnover may be higher for The Fund if implementation of The Fund’s investment strategy or a temporary defensive position results in frequent trading. DISCLOSURE OF PORTFOLIO HOLDINGS A description of The Fund’s policies and procedures with respect to the disclosure of The Fund’s portfolio securities is available in The Fund’s Statement of Additional Information. MANAGEMENT OF THE FUND INVESTMENT ADVISER Henssler Asset Management, LLC (the “Adviser”), located at 3735 Cherokee Street, Kennesaw, Georgia 30144, serves as the investment adviser for The Fund.The Adviser was organized in February 1998 by its owners, Gene W. Henssler, Ph.D., and Patricia T. Henssler, C.P.A.The Adviser is an affiliate of G.W. Henssler & Associates, Ltd. (“Henssler & Associates”), an investment manager, which has provided investment advisory services to corporations, individual investors, and institutional investors since its inception in 1987. The Adviser provides investment advisory services and day-to-day administrative services to The Fund under separate agreements with The Fund.More particularly, the Adviser has entered into an Investment Advisory Agreement (the “Advisory Agreement”) with The Fund to provide investment management services to The Fund. In addition to the Advisory Agreement, the Adviser has entered into an Operating Services Agreement with The Fund to provide, or make arrangements for the provision of, virtually all day-to-day operational services to The Fund. For these services, The Fund paid the Adviser the fees described below for the fiscal year ended April 30, 2010.All fees are expressed as an annual percentage of average net assets of The Fund.These fees do not include the costs of brokerage, interest, taxes, litigation, annual fees paid to the independent directors and their related expenses, fees and expenses of legal counsel for the independent directors, certain insurance policy premiums, a portion of the salary of The Fund’s Chief Compliance Officer and other extraordinary expenses. Advisory Fee 0.50% Operating Services Fee 0.70% Total Fees Paid to the Adviser 1.20% A discussion of the factors considered by the Board of Directors in approving theAdvisory Agreementbetween the Adviser and The Fund is available in The Fund’s Semi-Annual Report for the reporting period ended October 31, 2009. The Fund’s Statement of Additional Information contains more detailed information about the Advisory and Operating Services Agreements. PORTFOLIO MANAGEMENT The Fund is managed by Gene W. Henssler, Ph.D. and Theodore L. Parrish, CFA(the “Co-Managers”).The Fund’s Co-Managers are supported by a group of research analysts and other members of The Fund’s investment staff. Dr. Henssler has worked in investment management and financial analysis for more than 30 years. From 1986 to 1996, Dr. Henssler was a Professor of Finance at Kennesaw State University.Since 1987, Dr. Henssler’s investment adviser, G.W. Henssler & Associates, Ltd., has provided investment advisory services to corporations and to individual and institutional investors.Dr. Henssler earned his MBA and Ph.D. in Finance from the University of Michigan in 1965 and 1971, respectively. Page 9 Mr. Parrish has worked in investment management and financial analysis for more than 15 years.He earned his BBA from Kennesaw State University in 1995, and holds the Series 7, Series 63 and Series 65 licenses. Mr. Parrish is a CFA Charterholder.Mr. Parrish began his financial career with G.W. Henssler & Associates, Ltd. in 1995. The Fund’s Statement of Additional Information contains more detailed information about the Co-Managers’ compensation, other accounts managed by the Co-Managers and the Co-Managers’ ownership of securities in The Fund. SHAREHOLDER INFORMATION PRICING OF FUND SHARES The Fund’s share price is determined based upon net asset value (“NAV”).The Fund calculates NAV at approximately 4:00 p.m., Eastern Time, each day that the New York Stock Exchange (“NYSE”) is open for trading.The NYSE is normally closed on national holidays and Good Friday, so NAV will not be calculated on those days.A list of the days the NYSE is normally closed appears in The Fund’s Statement of Additional Information.The Fund’s NAV per share is determined by dividing the total value of The Fund’s investments and other assets less any liabilities by its number of outstanding shares. Equity securities listed on a national securities exchange or quoted on the NASDAQ National Market System are valued at the last sale price on the day the valuation is made or, if no sale is reported, at the latest bid price.Valuations of variable and fixed income securities are supplied by independent pricing services approved by The Fund’s Board of Directors.Securities with maturities of sixty (60) days or less are valued at amortized cost.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by or under the direction of the Board.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the particular portfolio security is halted during the day and does not resume prior to The Fund’s net asset value calculation. PURCHASE OF FUND SHARES The Fund does not impose any sales charges on purchases of The Fund.In general, The Fund requires a minimum initial investment of $2,000 and a minimum subsequent investment of $200. The Fund will waive minimum investment requirements for any automatic investment plan of $100 or more per month, and for certain other accounts, as noted below. Orders for the purchase of shares of The Fund placed directly with The Fund’s transfer agent, ALPS Fund Services, Inc. (the “Transfer Agent”) by an investor are executed at the next determined NAV per share after receipt by the Transfer Agent.Orders for the purchase of shares of The Fund placed through broker-dealers are executed at their next determined NAV per share after receipt in good order by the broker-dealer.Shares are eligible to receive dividends the day they are purchased.The Fund reserves the right to reject any order for the purchase of its shares in whole or in part. Page 10 Minimum Initial and Additional Investments required by The Fund Minimum Initial Investment Additional Investment Regular Accounts $ 2,000 $ 200 Traditional IRAs $ 1,000 $ 100 Roth IRAs $ 1,000 $ 100 Education IRAs $ 500 $ 100 Automatic Investment Plan $ 100 $ 100 Opening or Adding to an Account To make an initial investment in The Fund, all purchasers must complete and send the required application, along with a check payable to “The Henssler Equity Fund,” to one of the addresses listed below.To make a subsequent investment, all purchasers must complete and send an investment slip, along with a check payable to “The Henssler Equity Fund,” to an address listed below.All investments must be in U.S. dollars.Third-party checks cannot be accepted. You may be charged a fee for any check that does not clear. Regular Mail Overnight Delivery The Henssler Equity Fund P.O. Box 8796 Denver, CO 80201 The Henssler Equity Fund c/o ALPS Fund Services 1290 Broadway, Suite 1100 Denver, CO 80203 You may also make automatic monthly investments from your bank account in a regular amount (minimum $100 per month) pursuant to our “Automatic Investment Plan.”Please call us at 1-800-936-3863 for more information about the Automatic Investment Plan. Special Instructions for Individual Retirement Accounts If you are interested in investing your Individual Retirement Account (“IRA”) or Roth IRA in The Fund, you may establish an IRA, IRA Rollover Account, Roth IRA, or Roth IRA Rollover Account in The Fund.Please call The Fund at 1-800-936-3863 to request an IRA investment package.You may also call a broker-dealer for more information regarding the establishment of an IRA account in The Fund. For more complete IRA information, consult your tax professional. Terms to Understand Traditional IRA - an individual retirement account. Your contributions may or may not be deductible depending on your circumstances.Assets grow tax-deferred; withdrawals and distributions are taxable in the year made. Roth IRA - an IRA funded with non-deductible contributions; and tax-free growth of assets and distributions, if the assets are held for five years or longer and certain conditions are met. Education IRA - an IRA with non-deductible contributions, and tax-free growth of assets and distributions, if used to pay qualified educational expenses. Page 11 REDEMPTION OF FUND SHARES You may sell shares at any time.This can be done via the telephone by calling 1-800-936-3863 or in writing. There are no fees charged by The Fund for redemptions.However, shareholders who redeem their shares through a broker-dealer may be charged a fee for the broker-dealer’s services. Written Sell Orders A written letter of instruction must include: · your name(s) and signature(s); · your account number; · the fund name; · the dollar amount you want to sell; · how and where to send the proceeds; and · if your account is an IRA account, whether the distribution is qualified or premature. Mail your request to: Regular Mail Overnight Delivery The Henssler Equity Fund P.O. Box 8796 Denver, CO 80201 The Henssler Equity Fund c/o ALPS Fund Services 1290 Broadway, Suite 1100 Denver, CO 80203 Redemption proceeds will be mailed or wired to the redeeming shareholder within seven (7) business days, except where those shares have recently been purchased by personal check.In those cases, redemption proceeds may be withheld until the check has been collected, which may take up to fifteen (15) business days.To avoid such withholding, investors should purchase shares by certified or bank check. Interest will not accrue on uncashed redemption checks.Please note that wire requests for amounts under $10,000 will be subject to a fee of $10, which will be automatically deducted from the redemption proceeds. Some circumstances require that written sell orders be signature guaranteed.If the shareholder is a corporation, partnership, agent, fiduciary or surviving joint owner, additional documentation may be required. A signature guarantee helps protect against fraud.You can obtain one from most banks or securities dealers, but not from a notary public.For joint accounts, each signature must be guaranteed.Please call us to ensure that your signature guarantee will be processed correctly. Your shares will be sold at the next NAV per share calculated after your completed redemption order is received by the Transfer Agent. DISRUPTIVE TRADING AND MARKET TIMING Frequent or excessive short-term purchases and redemptions by a shareholder may be indicative of market timing and otherwise disruptive trading which can have harmful effects for other shareholders.These risks and harmful effects include the following: Page 12 · An adverse effect on portfolio management, as determined by the portfolio managers in their sole discretion, such as causing The Fund to maintain a higher level of cash than would otherwise be the case, or causing The Fund to liquidate investments prematurely; and · Reducing returns to long-term shareholders through increased brokerage and administrative expenses. The Fund employs an investment strategy that emphasizes long-term capital appreciation.As a result, the Board of Directors discourages short-term or excessive trading of their shares by shareholders.Historically, The Fund has not experienced excessive trading.Many of The Fund’s shareholders are either clients or affiliates of the Adviser or participants in 401(k) plans that offer The Fund as an investment option, which serves to minimize the potential for excessive trading or market timing.The Board of Directors, in consultation with The Fund’s portfolio managers, has determined that trading activity in Fund shares not in excess of one percent (1%) of The Fund’s net assets on any given day should not generally be disruptive and have the harmful effects described below to an extent disproportional to what should normally be expected for The Fund.In general, The Fund considers frequent roundtrip transactions in an account to constitute excessive trading.A “roundtrip transaction” is one where a shareholder buys and then sells, or sells and then buys, shares of The Fund within seven (7) days.While there is no specific limit on roundtrip transactions, The Fund reserves the right to (i) refuse any purchase order; or (ii) restrict or terminate purchase privileges for shareholders, particularly in cases where The Fund determines that a shareholder has engaged in more than one roundtrip transaction within any rolling seven-day period.In any day where trading activity in Fund shares exceeds the one percent (1%) threshold, The Fund will analyze the activity to determine its nature and what action, if any, should be taken. In determining the frequency of roundtrip transactions, The Fund will not include purchases pursuant to dollar cost averaging or other similar programs, and The Fund will not count systematic withdrawals and/or automatic purchases, mandatory retirement distributions, and transactions initiated by a plan sponsor. For record holders, The Fund will calculate roundtrip transactions at the shareholder level, and may contact a shareholder to request an explanation of any activity that The Fund suspects as disruptive trading.The Fund’s ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is severely limited because The Fund does not have simultaneous access to the underlying shareholder account information. The Fund and financial intermediaries, however, attempt to monitor aggregate trades placed in omnibus accounts and seek to work with financial intermediaries to discourage shareholders from engaging in market timing or disruptive trading and to impose restrictions on such activities. The Fund may also take action if a shareholder’s trading activity (measured by roundtrip trading or otherwise) is determined to be disruptive trading by The Fund, even if applicable shares are held longer than seven (7) days.In addition, The Fund may, without prior notice, take whatever action it deems appropriate to comply with or take advantage of any state or federal regulatory requirement. In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, The Fund’s distributor on behalf of The Fund, has or will enter into written agreements with each of The Fund’s financial intermediaries, under which the intermediary must, upon request, provide The Fund with certain shareholder and identity trading information so that The Fund can enforce its Page 13 market timing and disruptive trading policies.There is no guarantee that The Fund’s policies and procedures will be effective in detecting and preventing market timing or disruptive trading, in whole or in part. GENERAL POLICIES If your account falls below $1,000 because of redemption, The Fund may request in writing that you increase your balance.If the balance remains less than $1,000 ninety (90) days from the date of the written request, The Fund may close your account, and mail you the proceeds from your account to the address on the Transfer Agent’s records. The Fund reserves the right to: · Refuse any purchase request for any reason. · Change any of its purchase or redemption policies or procedures at any time. · Delay in sending out redemption proceeds for up to seven (7) business days. This generally only happens in cases of large redemptions or during unusual market conditions. · Suspend the right to redeem and delay redemption proceeds during times when trading on the NYSE is restricted or halted, or otherwise as permitted by the SEC. In compliance with applicable customer identification regulations, The Fund reserves the right to redeem the shares of any shareholder and close the shareholder’s account if The Fund or its agents are unable to verify the shareholder’s identity within a reasonable time after the shareholder’s account is opened. If The Fund closes a shareholder’s account in this manner, the shares will be valued in accordance with the net asset value next calculated after The Fund decides to close the account.The value of the shares at the time of redemption may be more or less than what the shareholder paid for such shares. INVESTMENTS THROUGH THIRD PARTIES If you invest through a third party (rather than directly through The Fund), the policies and fees may be different than those described here.Banks, brokers, 401(k) plans, financial advisers and financial supermarkets may charge transaction fees and may set different minimum investments or limitations on buying or selling shares.The Adviser also may, from time to time, at its expense and out of its own resources, make cash payments to certain financial intermediaries for shareholder services, as an incentive to sell shares of The Fund and/or to promote retention of their customer’s assets in The Fund.These payments may be referred to as “revenue sharing,” but do not change the price paid by investors to purchase Fund shares or the amount The Fund receives as proceeds from such sales.Revenue sharing payments may be made to financial intermediaries that provide services to The Fund or its shareholders, including (without limitation) shareholder servicing, transaction processing, sub-accounting or marketing support. TELEPHONE PURCHASES BY SECURITIES FIRMS Member firms of the Financial Industry Regulatory Authority (“FINRA”) may telephone the Transfer Agent at 1-800-936-3863 and place purchase orders on behalf of investors who carry their Fund investments through the member’s account with The Fund.By electing telephone purchase privileges, FINRA member firms, on behalf of themselves and their clients, agree that neither The Fund, the Distributor nor the Transfer Agent shall be liable for following instructions Page 14 communicated by telephone and reasonably believed to be genuine.The Fund and its agents provide written confirmations of transactions initiated by telephone as a procedure designed to confirm that telephone instructions are genuine.As a result of these and other policies, the FINRA member firms may bear the risk of any loss in the event of such a transaction.However, if the Transfer Agent or The Fund fails to employ this and other established procedures, the Transfer Agent or The Fund may be liable.The Fund reserves the right to modify or terminate these telephone privileges at any time. DIVIDENDS, DISTRIBUTIONS AND TAX MATTERS The Fund pays its shareholders all of its net investment income and net realized long- and short-term capital gains on an annual basis.Your dividends and distributions will be reinvested in The Fund unless you instruct The Fund in writing otherwise.There are no fees or sales charges on reinvestments. Fund dividends and distributions are taxable to most investors (unless your investment is in an IRA or other tax-advantaged account).The Fund expects that its distributions will consist primarily of capital gains.Distributions are subject to federal income tax regardless of how long you have held your shares and whether you reinvest your distributions or take them in cash. In general, distributions are taxable as follows: TAXABILITY OF DISTRIBUTIONS The table below can provide a general guide for your potential tax liability when selling or exchanging fund shares. “Short-term capital gains” applies to fund shares sold up to 12 months after buying them. “Long-term capital gains” applies to shares held for more than 12 months. Type of Distribution Tax Rate for 15% Bracket or Below Tax Rate for 15% Bracket or Above Qualified Dividends 0% 15% Dividends Ordinary Income Rate Ordinary Income Rate Short-term Capital Gains Ordinary Income Rate Ordinary Income Rate Long-term Capital Gains 0% 15% Because everyone’s tax situation is unique, always consult your tax professional about federal, state and local tax consequences.The Fund anticipates that the majority of its distributions will consist of capital gains. TAXES ON TRANSACTIONS Any sale of Fund shares, including exchanging Fund shares for shares of another fund, may generate a tax liability.Tax-deferred accounts do not generate a tax liability unless you are taking a distribution or making a withdrawal. The table above can provide a general guide for your potential tax liability when selling or exchanging fund shares. “Short-term capital gains” applies to Fund shares held up to 12 months.“Long-term capital gains” applies to Fund shares held for more than 12 months. Page 15 Additional information concerning the taxation of The Fund and its shareholders is contained in the Statement of Additional Information. INDEX DESCRIPTION S&P 500 Index:The S&P 500 Index is the Standard & Poor’s Composite Index of 500 stocks, a widely recognized, unmanaged index of common stock prices.You may not invest directly in the S&P 500 Index. FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand The Fund’s financial performance for the past 5 years.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in The Fund (assuming reinvestment of all dividends and distributions).This information has been audited by Cohen Fund Audit Services, Ltd., The Fund’s independent registered public accounting firm, whose report for the fiscal year ended April 30, 2010, along with The Fund’s financial statements, are included in The Fund’s Annual Report to Shareholders, which is available upon request and is incorporated herein by reference. For the Year For the Year For the Year For the Year For the Year Ended Ended Ended Ended Ended April 30, 2010 April 30, 2009 April 30, 2008 April 30, 2007 April 30, 2006 Net Asset Value, Beginning of Year $ Income From Investment Operations: Net investment income(1) Net gains or losses on securities (both realized and unrealized) (1) ) Total from Investment Operations ) Distributions: Net investment income ) Net realized capital gain — ) Total Distributions ) Net Asset Value, End of Year $ Total Return % )% Ratios/Supplemental Data Net assets, end of year (in 000s) $ Ratio of expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate 15
